Case 5:19-mj-03569 Document 2 Filed on 12/21/19 in TXSD Page 1 of 1

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Jose Manuel HIGUERA-Gomez
I, Jose Monserrate, declare and state as follows:

On or about December 20, 2019 the defendant Jose Manuel HIGUERA-Gomez was apprehended near Laredo, Texas.
After a brief interview it was determined that, Jose Manuel HIGUERA-Gomez was an undocumented alien from Mexico
and subsequently placed under arrest. Further investigation revealed that Jose Manuel HIGUERA-Gomez was previously
REMOVED from the United States on 05/09/2019 at Laredo, Tx. There is no record that Jose Manuel HIGUERA-Gomez
has applied for or received permission from the Attorney General or the Secretary of Homeland Security to re-enter the
United States after deportation.

I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on the 21st day of December, 2019 at Laredo, Texas.

 

Jose Monserrate
Border Patrol Agent
United States Border Patrol

Having reviewed the foregoing declaration, | find probable cause that the defendant(s) named above committed an
offense against the laws of the United States and may therefore be further detained pending presentment before a judicial
officer.

Executed on at

 

Sam Sheldon
United States Magistrate Judge
